Opinion issued July 24, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00328-CR
                            ———————————
                    IN RE RAMON SALGADO, JR. Relator



           Original Proceeding on Petition for Writ of Mandamus1


                          MEMORANDUM OPINION

      By petition for writ of mandamus, Relator Ramon Salgado, Jr. seeks to

compel the trial court judge to credit jail time served between February 14, 2000

through November 14, 2001. Salgado failed to provide a record demonstrating that




1
      The underlying cause of action is Ramon Salgado, Jr. v. The State of Texas, in the
      District court of Harris County, Texas, 177th Judicial District, cause no. 868211,
      the Honorable Ryan Patrick presiding.
the trial court failed to credit Salgado for time served for the offense charged in the

underlying case.

      Accordingly, we deny relator’s petition for writ of mandamus.                All

outstanding motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2